Citation Nr: 1205576	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-22 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical facility on November 12, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from April to July 1991.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs Medical Center (VAMC) in Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The Veteran was treated on November 12, 2009 at Jennie Edmundson Hospital in Council Bluffs, Iowa after cutting her left wrist.

2.  The private medical expenses incurred by the Veteran for treatment on November 12, 2009 at Jennie Edmundson Hospital were not authorized by VA.

3.  Service connection was in effect for several disabilities, including major depression, and a total rating for compensation purposes based upon individual unemployability had been assigned at the time the Veteran received care on November 12, 2009 at Jennie Edmundson Hospital.

4.  VA facilities were feasibly available to provide the care rendered to the Veteran on November 12, 2009, an attempt by the Veteran to use VA facilities would have been reasonable, sound, wise, or practicable, and the record does reflect that VA refused or would have refused to treat the Veteran on that date.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on November 12, 2009 at Jennie Edmundson Hospital are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time that he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.123-17.132 (2011); Barger v. Principi, 16 Vet. App. 132 (2002).

The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. Part 17, contain their own notice requirements.  The regulations discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-33 (2011).  A veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124 (2011).  When a claim for payment or reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required.  38 C.F.R. § 17.132 (2011).

In this case, the VAMC's January 2010 determination on the claim for entitlement to reimbursement advised the Veteran of the criteria necessary to substantiate the claim, and notified the Veteran of her appellate rights.  The VAMC further explained to the Veteran the basis for denial of the claim, and afforded her the opportunity to present information and evidence in support of the claim.  The Veteran also received this information in March 2010 following the initial denial on the claim.  The Veteran's claim was readjudicated following this notice by way of a June 2010 statement of the case.  The Veteran also testified before the Board in June 2011 and the hearing transcript is of record.  Moreover, the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is also no indication that any additional notice or development would aid the Veteran in substantiating her claim herein.  

The Veteran contends that she is entitled to payment or reimbursement of the medical expenses she incurred on November 12, 2009 at the Jennie Edmundson Hospital (JEH).

VA may contract with non-VA facilities to provide medical services for which VA may assume financial responsibility in certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 C.F.R. § 17.52.  There is no allegation in this case that VA contracted with JEH for the Veteran's treatment at issue herein or that VA previously authorized the treatment at JEH on November 12, 2009.  A claim for payment or reimbursement of services not previously authorized may be filed by the Veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the Veteran who paid for the services.  38 C.F.R. § 17.123.  In this case, the claim for payment or reimbursement was initially submitted by JEH, but after the Veteran was notified of the denial of this claim in January 2010, she filed a timely notice of disagreement and perfected an appeal on the issue.

VA recently amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the veteran to a [VA] facility or other Federal facility"; and (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067-79072 (Dec. 21, 2011).  

As the episode of care in the Veteran's case and the certification of this appeal to the Board are prior to the effective date of the amendments, the Board will apply the previous criteria.  The disposition of this case turns on whether VA facilities were feasibly available and whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728(c); 38 C.F.R. § 17.120(c).  For the reasons discussed below, the disposition of this claim would remain the same regardless of which version is applied.

Generally, the treatment of a veteran at a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  Id.

However, to the extent allowable, payment or reimbursement of the expenses of care, not previously authorized in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed under the following circumstances:

(a)  For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services:

(1)  For an adjudicated service-connected disability;

(2)  For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3)  For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability. . . .  ;

(4)  For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b)  In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c)  When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 C.F.R. § 17.120; see also, 38 U.S.C.A. § 1728.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).  

At the time care was rendered at JEH on November 12, 2009, service connection was in effect for several disabilities, to include major depression.  The Veteran's combined disability rating was 90 percent, effective July 23, 1998.  A total disability rating based on individual unemployability had been assigned, effective August 8, 1997.  

In light of the Veteran's contentions that she cut her left wrist in a suicide attempt on November 12, 2009, and is service-connected for major depression, the Board finds that consideration of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is warranted.  

Private treatment records associated with the Veteran's duplicate combined health record (CHR) reflect that she arrived at JEH in a private vehicle at 1:43 a.m. on November 12, 2009, with complaints of a left wrist laceration.  A medical history taken at that time indicated that the onset of the laceration was "at home" just prior to arrival.  The Veteran's symptoms, including bleeding, were described as "constant."  However, the degree of bleeding and pain was described as minimal.  The Veteran's past medical history was significant for depression and anxiety, for which she was prescribed Alazopram.  A review of systems was essentially negative.

A physical examination found the Veteran was alert, cooperative, and in no acute distress.  She was also oriented to person, place, time, and situation.  Her skin was warm and dry.  An examination of the left wrist showed a clean laceration in the palmar aspect.  The size and depth of the laceration was estimated to be three centimeters and was described as superficial.  No musculoskeletal, neurological, lymphatic, or psychiatric abnormalities were found.  The laceration was sutured and no complications were found prior to or following completion of the procedure.  The Veteran was discharged to home in stable condition at 2:10 a.m.  She was advised to follow-up with her primary care provider in one week.

The VAMC denied the Veteran's claim in January 2010 on the grounds that VA facilities were feasibly available to provide the care rendered at JEH.  The Veteran was also advised at that time of her appellate rights and of the complete criteria for consideration under 38 U.S.C.A. §§ 1725, 1728.  The Veteran submitted a timely notice of disagreement in February 2010 in which she indicated that the nearest VA medical facility was located 26 miles from her home, while JEH was approximately 13 miles away.  The Veteran expressed the opinion that the situation which necessitated the treatment was an emergency and that her neighbor took her to JEH.  She further stated that the nearest VA medical facility "was not as conveniently located." 

The Veteran testified before the Board in June 2011.  In particular, the Veteran testified that her VA provider started her on a new psychiatric medication.  The deterioration of her psychiatric disorder was compounded by financial problems and the Veteran indicated that she started going "downhill."  She further testified that she wrote a suicide note on November 12, 2009 and proceeded to slit her wrist.  The Veteran stated that the wound started "gushing" blood and that the bleeding continued for five to ten minutes despite her efforts to stop it.  At that time, she called her neighbor and his girlfriend and asked to be taken to the nearest VA medical facility.  However, the Veteran got sick and started passing out shortly after beginning the trip.  The Veteran also testified that she was not sure that she would live, so she asked to be taken to the nearest hospital, JEH.  The Veteran indicated that the tendons in her wrist were visible and that she narrowly avoided additional surgery to repair the damage caused by this self-inflicted wound.

Resolution of the Veteran's claim turns on whether VA facilities were feasibly available and whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728.  

The Board finds that VA facilities were feasibly available on November 12, 2009, and that an attempt by the Veteran to use them would have been reasonable, sound, wise, or practicable.  Furthermore, the Veteran does not allege, nor does the record reflect, that VA refused or would have refused to treat her on November 12, 2009.
There is conflicting evidence regarding the severity of the Veteran's symptoms on November 12, 2009 at the time care was rendered at JEH.  The private treatment records associated with the duplicate CHR described the Veteran upon arrival at JEH as alert, cooperative, and in no acute distress.  She was also oriented to person, place, time, and situation.  Although the Veteran's symptoms were described as "constant," the degree of bleeding and pain was described as "minimal" and a review of systems was essentially negative.  The size and depth of the laceration was estimated to be three centimeters and was described as "superficial."  No musculoskeletal, neurological, lymphatic, or psychiatric abnormalities were found.  The laceration was sutured and no complications were found prior to or following completion of the procedure.  The Veteran was discharged to home in stable condition less than 30 minutes after arrival to JEH.  

In marked contrast, the Veteran has submitted statements and testimony before the Board which indicated that her situation on November 12, 2009 was grave.  In particular, she testified in June 2011 that the self-inflicted wound caused by her suicidal behavior started "gushing" blood and that the bleeding continued for five to ten minutes despite her efforts to stop it.  At that time, she told a neighbor what happened and asked to be taken to the nearest VA medical facility.  However, the Veteran stated that she started passing out shortly after beginning the trip.  She reported that she passed out in the emergency as well.  The Veteran also testified that she was not sure that she would live and stated that she could see her tendons as a result of her wounds.  The Veteran is capable of observing symptoms related to her condition, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

However, the Veteran's statements regarding the severity of her symptoms at the time that she sought treatment at JEH on November 12, 2009 lack credibility.  There are significant discrepancies between the JEH emergency department treatment records and the Veteran's recollection of the events on November 12, 2009.  The Board finds the emergency department treatment records to be highly probative evidence regarding the severity of the Veteran's symptoms as these records were generated contemporaneously to the incident in question and were prepared by trained medical practitioners.  

As the Veteran's statements are not consistent with the other evidence of record, the Board finds that her statements and hearing testimony concerning the severity of symptoms at the time that she sought treatment at JEH lack credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence).  

The controlling question in this case is whether VA facilities were feasibly available and whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  The determination as to whether a VA medical facility was feasibly available becomes clear in light of the Board's finding that the Veteran's statements regarding the severity of symptoms at the time that she sought treatment at JEH lack credibility.

In February 2010, the Veteran indicated that the nearest VA medical facility was located 26 miles from her home, while JEH was approximately 13 miles away.  She further stated that the nearest VA medical facility "was not as conveniently located."  Given the severity of the Veteran's condition as described in the JEH emergency department treatment notes, a prudent layperson could have traveled the additional miles to the nearest VA medical facility and an attempt to do so would have been reasonable, sound, wise, or practicable, particularly where, as here, the Veteran was a passenger in a private vehicle, the Veteran was found to be in no acute distress upon arrival to JEH, the degree of bleeding and pain was described as "minimal," and the left wrist laceration was described as "superficial."  Furthermore, the Veteran does not allege, nor does the record reflect, that VA refused or would have refused to treat the Veteran on November 12, 2009.  

Aside from the Veteran's hearing testimony, the Veteran's other statements of record suggest that she sought care at JEH as a matter of convenience.  It is not VA's responsibility to pay or provide reimbursement so that the Veteran can be treated at a location and by a provider of her choosing with the expectation that VA will cover the costs incurred, especially where, as here, the Veteran failed to meet the threshold criteria for payment or reimbursement of unauthorized medical expenses.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  Accordingly, payment or reimbursement for unauthorized medical expenses incurred at JEH on November 12, 2009 is not warranted.

The Board has also considered the Veteran's claim under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  These provisions are not applicable in the instant case as they involve payment for or reimbursement of emergency services for nonservice-connected disorders.  As noted above, the Veteran sought payment or reimbursement for unauthorized medical expenses which resulted from a service-connected psychiatric disability or as a result of being permanently and totally disabled.  Regardless, the Board has already found that VA facilities were feasibly available.  

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred by the Veteran on January 12, 2009 at Jennie Edmundson Hospital is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


